Title: To James Madison from Pseudonym: "Columbus", 11 August 1808
From: Pseudonym: “Columbus”
To: Madison, James



Sir
Boston August 11th. 1808

Believing it to be the duty of an American citizen to give to the executive of his Country any information that will throw light on a misterious subject more particular when imposters are making themselves conspicuous and Federalist are filling their Coffers by the credulity of upright and virtuous men.
Mr. Winchong who is represented as a China Mandarin I know well and knew him before he left Canton.  He is no more a Mandarin than one of our shopkeepers is for that is his occupation.  That he came away from China and must return by stealth I am sure of, as it is the only way a Chinese can visit a foreign country in a foreign vessel and Mr. Winchong has frequently told me that he came away from Canton without any Mandarin knowing it and he expected to return the same way, and I believe that should the Mandarines become acquainted with his visit to this country when he returns they would strip him of every cent he is worth.  The massacre of the Chinese at Batavia and the manner in which the Dutch were permited to trade at Canton at the same time shows how little their Government care for the treatment their subjects receive when out of their Dominions.  Since I left NewYork (my place of residence) on my Journey to this place I have had continual enquiries respecting the great Chinese Mandarin and I have in several instances related what I knew concerning him and I have just learnt that the Ship Beaver of near 500 Tons is permited to carry him and his property to Canton.  This the Feds & Tories with a sneer observe is another proof of the wisdom of Mr. Jeffersons administration.  I have sir now only to add that the Ship Beaver belongs to the bitterest opposers of the present administration and should they succeed with their tool Winchong in accomplishing their object they will laugh at those that granted the favor by way of showing their superior wisdom.  That Winchong does not possess 5000 Dollars in this country is my opinion for some time ago I recievd a letter from Mr. S. Whitney the gentleman that bro’t Winchong to this country stating that he wished me to be friendly to Winchong as he had not exceeding $500 Dollars with him and surely he ought to know.  That Winchong holds notes of Shaw & Randall’s to a large amount and that he came to this country for the express purpose of collecting the same, is certain, but that House became bankrupts several years ago.  Shaw is since dead and Randall with hard labour can scarcly support his indigent family.  Therefore not a cent has been collected from them.  It would be cruel to the highest degree for any person to object to Mr. Winchong and the other chinese having permission to return to their native country but why is a ship of five hundred Tons necessary to carry them (and to return with a full Cargo).  A small vessel certainly would be more expeditious (and particular at this season when they will have to take a circuitous and difficult route) and perhaps equally as comfortable.  What I have here stated Sir I will prove to your satisfaction if required.  In fact you have only to order the enquiry to be made in NewYork of those people who are acquainted with the circumstances to satisfy yourself.  God forbid I should injure Mr. Winchong who considers me his friend, but it is necessary you should possess correct information on this subject.  Respectfully

Columbus

